DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 8/26/2019 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the position determination device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the position determination device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 9 depend from the above claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
  
The current 35 USC 101 analysis is based on the current guidance (2019 Revised Patent Subject Matter Eligibility Guidance, “2019 PEG”). The patent subject matter eligibility analysis is threefold. First, via step 1, determine that the claim belongs to a valid statutory class. Second, via step 2A, identify that an abstract idea is claimed in prong one and if so, identify whether additional elements are recited that integrate the abstract idea into a practical application in prong two. Finally, in step 2B, determine whether the claims contain something significantly more than the abstract idea.

With respect to step 1, applied to the present application, the claims belong to one of the statutory classes of a product (device claims 1-4 and system claim 5) or a process (method claims 6-7), or they could be amended to be an article of manufacture (program claims 8-9 were presumably intended to be articles of manufacture, and could be amended to be articles of manufacture though they are not presently so; see the further rejections of claims 8 and 9 below).

Step 2A of the 2019 Guidance is divided into two prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
With respect to step 2A, prong one, the claims recite an abstract idea. 

Claim 1 recites, with the abstract idea being highlighted in bold, a position determination device for determining an arrangement position of a measurement device for structural health measurement values in an aircraft whose structural health status is to be diagnosed, the position determination device comprising: a category generation unit that categorizes in a same category, aircrafts having respective similar usage environment information sets, each usage environment information set being determined based on an aircraft type of the respective aircraft and a flight condition of the respective aircraft and indicating a usage environment of an airframe of the respective aircraft, and categorizes usage environment information sets into a plurality of categories; an extraction unit that extracts among the plurality of categories, a category into which the aircraft to be diagnosed is categorized; and a determination unit that determines the arrangement position of the measurement device relative to the aircraft to be diagnosed, based on previous data that changes depending on the usage environment and that has been obtained when aircrafts has been operated under the usage environment categorized into the category. 
Claims 6 and 8 are a method and a program, which contain substantially similar claim language. 
The limitations highlighted in bold in claim 1 (and similarly in claims 6 and 8) includes a grouping of abstract ideas. In claim 1, the steps/elements that include the limitations of “categorizes in a same category, aircrafts having respective similar usage environment information sets…and categorizes usage environment information sets into a plurality of categories”, “extracts among the plurality of categories, a category into which the aircraft to be diagnosed is categorized”, and “determines the arrangement position of the measurement device relative to the aircraft to be diagnosed, based on previous data that changes depending on the usage environment and that has been obtained when aircrafts has been operated under the usage environment categorized into the category” can all be considered to describe mental processes, namely concepts performed in the human mind or with pen and paper, and making mental decisions based on the data. These steps recited by the claim therefore amount to a series of mental steps, making these limitations amount to an abstract idea. The limitations not in bold are considered tangible elements that are not part of the abstract idea and need to be addressed in prong 2. 
In summary, the highlighted steps in the claims above therefore recite an abstract idea at Prong 1 of the 101 analysis.

Prong 2 of Step 2A of the 2019 Guidance requires the examiner to determine if the claims recite additional element(s) or a combination of additional elements which integrate the abstract idea into a practical application. This requires additional element(s) in the claim to apply, rely on, or use the abstract idea in a manner that imposes a meaningful limit on the abstract idea, such that the claim is more than a drafting effort designed to monopolize the abstract idea.
In claim 1 above, the additional elements in the claim have been left in normal font. The limitations considered additional elements claimed are “a position determination device”, “an aircraft”, and “a measurement device”, which only pertains as to where the data comes from in performing the abstract idea. Additionally, the elements of “a category generation unit”, “an extraction unit” and “a determination unit” are all considered generic computing/processing elements and provide nothing considered significantly more.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does recite several specific machines, namely a position determination device (and system), an aircraft, and including a measurement unit. Otherwise, the claim only further recites generic computing elements applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, which is being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable technological process.)  Instead the additional elements in the claim appears to merely be insignificant extra-solution activity - merely gathering the relevant data necessary using a generic measurement unit from a position determination device and system, which is the input for the mental process in the abstract idea. While the claim does recite an aircraft, a position determination device and system and a measurement unit as specific machines, this also only serves to set a general technological environment and field of use, as well as reciting an insignificant extra-solution activity as a means of collecting data, and does not impose meaningful limits on the claim that would make it a specific practical application. Based on these considerations, the additional elements in the claim do not appear to integrate the abstract idea into a practical application. Instead, the claim would tend to monopolize the abstract idea itself. 
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Therefore, claims 1, 6 and 8 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more. 

Dependent claims 2-5, 7 and 9, when each is analyzed as a whole, are similarly held to be patent ineligible under 35 U.S.C. 101. They recite further limitations which are part of the abstract idea discussed previously, and do not recite any additional elements which are sufficient to integrate the abstract idea into a practical application or to make the claims amount to significantly more than the abstract idea.  The limitations merely add further details as to the type of data being received/input and used with the mental process recited in the independent claims, and also further mental decisions, so they are properly viewed as part of the recited abstract idea at Prong 1.

Claims 8 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, a computer program per se.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “a position determination program” must be recited as non-transitory and specified as a media/medium, but claim 8 does not specify this.  Claim 9 depends from claim 8 and shares the same problem.

Examiner’s Note

Claim 1 recites limitations which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art: categorizes in a same category, aircrafts having respective similar usage environment information sets, each usage environment information set being determined based on an aircraft type of the respective aircraft and a flight condition of the respective aircraft and indicating a usage environment of an airframe of the respective aircraft, and categorizes usage environment information sets into a plurality of categories...and determines the arrangement position of the measurement device relative to the aircraft to be diagnosed, based on previous data that changes depending on the usage environment and that has been obtained when aircrafts has been operated under the usage environment categorized into the category. Claims 2-5 are dependent on claim 1. 
Claims 6 and 8 are a method and a program with substantially similar claim language as claim 1. Claims 7 and 9 are dependent on claims 6 and 8 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Safai et al (US 9,546,004) teaches a detection and quantitative assessment system for ingression prone areas in an aircraft for determining locations of sensors where problems are known. Moore et al (US 2016/0200419) teaches methods and apparatus to control aircraft horizontal stabilizers using lookup data that references various aircraft configurations and flight conditions. Saito et al (US 2020/0239162) teaches an aircraft health diagnostic device is provided with a control unit that carries out structural health monitoring of a structure of an aircraft. Saugnac et al (US 2010/0131149) teaches a method for the maintenance of an aircraft including an avionics system comprising a set of operating units. And Hinnant, Jr. et al (US 2011/0313614) teaches systems and methods for aeroelasticity measurement and vehicle structural health analysis and monitoring. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEREMY A DELOZIER/Examiner, Art Unit 2857   

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864